Exhibit 10.85

 

   [LOGO]   [   

STATE OF NEW YORK

INSURANCE DEPARTMENT

25 BEAVER STREET NEW YORK, NEW YORK 10004

  ]

 

 

   X    In the Matter of       MBIA INSURANCE CORPORATION,                  

STIPULATION

No. 2005-0218-S

Respondent.      

 

   X         

WHEREAS, Respondent MBIA Insurance Corporation (“Respondent”) is a domestic
property/casualty insurance company authorized to transact the kinds of
insurance defined in subparagraphs 16, 17 and 25 of Section 1113(a) of the
Insurance Law; and

WHEREAS, an examination of Respondent conducted by the New York State Insurance
Department (“Department”) pursuant to Sections 309 and 310 of the Insurance Law
has revealed certain violations of the Insurance Law and/or Department
Regulations; and

WHEREAS, Respondent has been advised and is aware of its statutory right to
notice and a hearing on any such violations; and

WHEREAS, pursuant to the provisions of Executive Law § 63 (12) and Article 23-A
of the General Business Law (the “Martin Act”), Eliot Spitzer, Attorney General
of the State of New York (the “Attorney General”), caused an investigation to be
made of Respondent and its parent corporation, MBIA, Inc. (collectively “MBIA”),
related to, among other issues, the manner in which Respondent accounted for
certain losses it incurred in connection with the default of Allegheny Health,
Education and Research Foundation (“AHERF”) on approximately $256 million of
bonds insured by Respondent; and

WHEREAS, the Department’s examination has resulted in certain findings of fact
and recommendations contained in the Report on Examination of the MBIA Insurance
Company as of December 31, 2003, dated September 21, 2005 (the “Report”), a copy
of which is annexed hereto and incorporated herein; and

WHEREAS, Respondent acknowledges the acceptance, adoption and public filing of
the Report by the Superintendent in accordance with Section 311 of the Insurance
Law and hereby waives any hearing under Section 311 (b)(1) in connection
therewith, and agrees to fully comply with the recommendations contained
therein; and



--------------------------------------------------------------------------------

In the Matter MBIA Insurance Corporation Page 2

WHEREAS, the Attorney General’s Investigation has been resolved pursuant to an
Assurance of Discontinuance Pursuant to Executive Law § 63(15), dated
November 2, 2005 (the “Assurance”), a copy of which is annexed hereto and
incorporated herein; and

WHEREAS, pursuant to the Assurance and as set forth therein, MBIA has agreed to
certain affirmative relief, including payment to the State of New York of
$25,000,000 consisting of $10,000,000 in disgorgement and restitution plus a
civil penalty in the amount of $15,000,000, payment of the additional sum of
$50,000,000 pursuant to the Consent to Final Judgment in the matter captioned
United States Securities and Exchange Commission v. MBIA Inc., and the
engagement of an independent consultant to review certain areas of MBIA
specified in the Assurance and issue a report thereon to the Attorney General
and the Department; and

WHEREAS, Respondent is cooperating fully and will continue to cooperate fully
with the Attorney General and the Department; and

WHEREAS, the Superintendent of Insurance finds the relief and agreements
contained in the Assurance and this Stipulation appropriate and in the public
interest; and

WHEREAS, Respondent desires to resolve this matter by entering into a
Stipulation on the terms and conditions hereinafter set forth in lieu of
proceeding with a hearing in this matter; NOW THEREFORE,

IT IS HEREBY STIPULATED AND AGREED by and between the Respondent and the
Department, subject to the approval of the Superintendent of Insurance, as
follows:

1. Respondent waives its right to further notice and hearing in this matter, and
agrees to the acceptance, adoption and public filing of the Report by the
Superintendent in accordance with Section 311 of the Insurance Law, and agrees
to fully comply with all of the recommendations contained therein.

2. Respondent agrees to fully comply with all of the terms and conditions of the
Assurance.

3. Respondent agrees to cooperate fully in all Department examinations and
investigations.

4. Respondent acknowledges that this Stipulation may be used against it in any
future Department proceeding if there is reason to believe the terms of the
Assurance or this Stipulation have been violated by Respondent, or if the
Department institutes disciplinary action against Respondent for any reason
other than the acts considered herein.

 

Dated:     New York, NY     November 2, 2005



--------------------------------------------------------------------------------

In the Matter MBIA Insurance Corporation Page 3

 

NEW YORK STATE INSURANCE DEPARTMENT By:  

/s/ Jon G. Rothblatt

  Jon G. Rothblatt   Principal Attorney MBIA INSURANCE CORPORATION By:  

/s/ Ram David Wertheim

Name:   Ram David Wertheim Title:   General Counsel and Secretary

 

STATE OF New York    )       )    ss.: COUNTY OF Westchester    )   

On this 2nd day of November, 2005, before me personally came Ram David Wertheim,
to me known, who, being by me duly sworn, did depose and say that he/she resides
at Two Catamount Road, Westport Connecticut; that he/she is the General Counsel
and Secretary of MBIA Insurance Corporation, the corporation described in and
which executed the above instrument; and that he/she signed his/her name thereto
by order of the board of directors of said corporation.

 

/s/ Shella M. Lieberman

Notary Public Shella M. Lieberman Notary Public State of New York No. 4998416
Qualified in Westchester County Commission Expires June 29, 2006